On September 8,1997, it was therefore ordered, adjudged and decreed, that for the offense of Count I: Driving under the influence of alcohol/drugs (Fourth or subsequent offense), a felony, the court sentences defendant to ten (10) years in the Montana State Prison to run concurrently with the sentence he is presently serving. Defendant is subject to conditions when released as stated in the September 8, 1997 judgment. The defendant is given credit for time served in the Cascade County Detention Center (137 days) and for all time served on the sentence imposed in Cause No. CDC 96-250.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank David Ray Hill for representing himself in this matter.